DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 11 and 20:
Applicant submitted (Remarks, pages 12-14) that the cited art does not disclose or suggest “in response to the compression time exceeding the second network transfer time, determining a sum of (i) a difference between the compression time and the second network transfer time and (ii) the first network transfer time as the second transfer completion time”, as cited in the independent claims 1, 11 and 20. The examiner respectfully disagrees.
in response to the compression time exceeding the second network transfer time, determining a sum of (i) a difference between the compression time and the second network transfer time and (ii) the first network transfer time as the second transfer completion time”. In [0050], Maeda discloses “A time T12 illustrated in FIG. 3 is a transmission completion time from the start of the compression of the data D1 by the communicating device 100-1 (S10) to completion of transmission of all of the data by the communicating device 100-1 (S19). The transmission completion time T12 includes a time T10 from the completion of the transmission of the data D1 to the completion of the compression of the data D2 and a time T11 from the completion of the transmission of the data D2 to the completion of the compression of the data D3”. In [0005], Maeda discloses “a wait for completion of data compression or a wait for completion of data transmission occurs, and a time taken to complete the transmission of the data is delayed”. Moreover, in [0048], Maeda discloses “When the communicating device 100-1 then completes the transmission of the data D1 before completion of the compression of the data D2 (S13), the communicating device 100-1 waits for completion of the compression of the data D2. When the communicating device 100-1 completes the compression of the data D2 (S14), the communicating device 100-1 starts transmission of the data D2 (S15)”. In [0049], Maeda discloses “When the communicating device 100-1 then completes the transmission of the data D2 before completion of the compression of the data D3 (S16), the communicating device 100-1 waits for completion of the compression of the data D3. When the communicating device 100-1 completes the compression of the data D3 (S17), the communicating device 100-1 starts transmission of the data D3 (S18). Then, the communicating device 
Therefore, for the reasons shown above, the prior art by Wang, Maeda and Dobrenko clearly teaches all the limitations in independent claims 1, 11 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3-8, 11, 13-17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0344646) in view of Maeda (US 2019/0199832) and Dobrenko et al. (US 2018/0131749).
Regarding Claim 1, Wang teaches a method for determining a data transfer manner ([0012] determine whether to compress data prior to transmission), comprising:
determining a first transfer completion time for transferring a data block ([0034] file; [0052] the data) from a first device ([0019] user devices) to a second device ([0019] user devices) without compression ([0034] analysis module 230 may need to determine the total time for transmitting a file without further compression; [0052] NCT is the total time to transmit the data without further compression);
determining, based on a compression time for compressing the data block ([0029] compression time), a second transfer completion time for transferring the data block ([0034] file; [0052] the data) from the first device ([0019] user devices) to the second device ([0019] user devices) with the compression performed ([0034] analysis module 230 may need to determine … the total time for compressing the same file and transmitting it; [0052] CT is the total time for data compression and transmission);
wherein determining the second transfer completion time comprises:

determining, based on a size of a previous data block to be transferred before the data block and the network transfer rate, a second network transfer time for transferring the previous data block from the first device to the second device ([0035] network bandwidths, file sizes, and network latencies, and measure the total uploading time for both compression and non-compression cases; [0029] Available network bandwidth may impact the transmission time of a file);
the method further comprising:
selecting, at least based on a comparison of the first transfer completion time and the second transfer completion time, a transfer manner for the data block ([0031] the total time for uploading with compression may be compared with the total time for uploading without compression, and the operation with less time may be selected) from the following: a first transfer manner comprising compressing the data block and transferring the compressed data block ([0031] the total time for uploading with compression; [0034] transmitting a file with or without further compression), and a second transfer manner of directly transferring the data block without compression ([0031] the total time for uploading without compression; [0034] transmitting a file with or without further compression).

	In an analogous art, Maeda teaches in response to the compression time exceeding the second network transfer time, determining a sum of (i) a difference between the compression time and the second network transfer time and (ii) the first network transfer time as the second transfer completion time ([0048] When the communicating device 100-1 then completes the transmission of the data D1 before completion of the compression of the data D2 (S13), the communicating device 100-1 waits for completion of the compression of the data D2. When the communicating device 100-1 completes the compression of the data D2 (S14), the communicating device 100-1 starts transmission of the data D2 (S15); [0049] When the communicating device 100-1 then completes the transmission of the data D2 before completion of the compression of the data D3 (S16), the communicating device 100-1 waits for 
in response to the compression time ([0094] starts compression of the data D2; [0095] completes the compression of the data D2 30 seconds later (S203); FIG. 10, time interval between S201 and S203) being below the second network transfer time ([0094] (S201), the communicating device 100-1 starts transmission of the data D1 (S202); [0096] When the communicating device 100-1 completes the transmission of the data D1 60 seconds after the start of the transmission of the data D1 (30 seconds after the completion of the compression of the data D2) (S204); FIG. 10, time interval between S201 and S204, longer than the time interval between S201 and S203), determining the first network transfer time as the second transfer completion time ([0096] the communicating device 100-1 starts transmission of the data D2; [0097] the communicating device 100-1 completes the transmission of the data D2 40 seconds later; FIG. 10, time interval between S204 and S207).

	The combination of Wang and Maeda does not teach wherein selecting the transfer manner for the data block further comprises: obtaining a first resource state of the first device and a second resource state of the second device, the first resource state indicating a condition of available resources at the first device, and the second resource state indicating a condition of available resources at the second device; and selecting the transfer manner for the data block further based on the obtained first and second resource states.
In an analogous art, Dobrenko teaches wherein selecting the transfer manner for the data block further comprises: obtaining a first resource state of the first device ([0006] Source systems … computational resource) and a second resource state of the second device ([0006] destination system … computational resources), the first resource state indicating a condition of available resources at the first device, and the second resource state indicating a condition of available resources at the second device; and selecting the transfer manner for the data block further based on the obtained first and second resource states ([0006] wherein compression reduces the amount of data to be transferred, but nonetheless requires time to perform the compression, presents a problem. Source systems can experience computational 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Dobrenko’s method with Wang’s method so that compression and decompression can be successfully processed by the available resources at the transmitting device and receiving device. Thus, by determining when to apply compression and, when to transfer without the use of compression, data transfer can be optimized using this selective compression method (Dobrenko [0007]).

Regarding Claim 3, the combination of Wang, Maeda and Dobrenko, specifically Wang teaches wherein determining the first transfer completion time comprises: determining the first transfer completion time based on a size of the data block and a network transfer rate from the first device to the second device ([0035] network bandwidths, file sizes, and network latencies, and measure the total uploading time for 

Regarding Claim 4, the combination of Wang, Maeda and Dobrenko, specifically Wang teaches wherein selecting the transfer manner for the data block comprises: in response to the first transfer completion time exceeding the second transfer completion time, determining to transfer the data block in the first transfer manner; and in response to the first transfer completion time being below the second transfer completion time, determining to transfer the data block in the second transfer manner ([0031] the total time for uploading with compression may be compared with the total time for uploading without compression, and the operation with less time may be selected).

Regarding Claim 5, the combination of Wang, Maeda and Dobrenko, specifically Wang teaches wherein selecting the transfer manner for the data block further comprises: determining, based on a charge strategy for data transfer from the first device to the second device ([0057] Process 500 may continue at block 518, where whether the present network is a paid network may be verified. In various embodiments, whether a network is paid or free is determined based on the present uploading session; [0058] For a paid network, process 500 may continue to block 522 to verify whether the user opted into a cost-centric policy. If the user has opted into a cost-centric policy and the uploading may result in a charge for the user now or later, a decision to compress the file before uploading may be reached at block 542) and a size of the data block ([0058] process 500 may continue either from block 518 or 522 to block 524 for gathering contextual information for the uploading, e.g., … the file size), a first transfer 
determining, based on the charge strategy ([0057] Process 500 may continue at block 518, where whether the present network is a paid network may be verified. In various embodiments, whether a network is paid or free is determined based on the present uploading session; [0058] For a paid network, process 500 may continue to block 522 to verify whether the user opted into a cost-centric policy. If the user has opted into a cost-centric policy and the uploading may result in a charge for the user now or later, a decision to compress the file before uploading may be reached at block 542) and a size of the compressed data block ([0058] process 500 may continue either from block 518 or 522 to block 524 for gathering contextual information for the uploading, e.g., … the file size), a second transfer completion cost for the data block with the compression performed ([0059] process 500 may continue to block 526 to look up the predicted total time for uploading the file with or without compression, namely the non-compression time (NCT) and the compression time (CT), from a lookup table, e.g., based on the contextual information. The relationship between NCT and CT may be evaluated at block 528); and
determining the transfer manner for the data block further based on a comparison of the first transfer completion cost and the second transfer completion cost ([0059] The relationship between NCT and CT may be evaluated at block 528. If the NCT is greater 

Regarding Claim 6, the combination of Wang, Maeda and Dobrenko, specifically Wang teaches wherein determining the first transfer completion cost comprises: determining, based on the first transfer completion time ([0034] analysis module 230 may need to determine the total time for transmitting a file without further compression; [0052] NCT is the total time to transmit the data without further compression) and a time cost parameter ([0054] β is a configurable coefficient indicating respective weight given to the time saving factor or cost saving factor), a first time cost for the data block without compression ([0061] If the compression benefit surpasses the time loss, process 500 may still proceed to compress the file at block 542; otherwise, process 500 may proceed to upload the file without further compression at block 544), the time cost parameter defining a cost that a user is willing to pay for time saving ([0030] some users may be more cost-aware, e.g., prefer the most economical method for transmitting the file in a paid network; [0054] β is a configurable coefficient indicating respective weight given to the time saving factor or cost saving factor. In some embodiments, β may be a parameter configurable by a user); and
determining the first transfer completion cost further based on the first time cost ([0061] If the compression benefit surpasses the time loss, process 500 may still proceed to compress the file at block 542; otherwise, process 500 may proceed to upload the file without further compression at block 544).


determining the second transfer completion cost further based on the second time cost ([0061] If the compression benefit surpasses the time loss, process 500 may still proceed to compress the file at block 542; otherwise, process 500 may proceed to upload the file without further compression at block 544).

Regarding Claim 8, the combination of Wang, Maeda and Dobrenko, specifically Wang teaches wherein selecting the transfer manner for the data block further comprises: determining whether the data block is compressible; and selecting a transfer manner for the data block further based on a determination of whether the data block is 

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 9, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Maeda, Dobrenko et al. and Panigrahi et al. (US 2016/0285952).
Regarding Claim 9, the combination of Wang, Maeda and Dobrenko does not teach wherein selecting the transfer manner for the data block further comprises: obtaining a compression indication for the second device, the compression indication indicating whether the second device is expected to receive compressed data; and determining the transfer manner for the data block based on the compression indication.
In an analogous art, Panigrahi teaches wherein selecting the transfer manner for the data block further comprises: obtaining a compression indication for the second device, the compression indication indicating whether the second device is expected to receive compressed data ([0074] the determination that the second device is configured to decompress the data; [0075] the determination that the second device is not configured to decompress the data); and determining the transfer manner for the data block based on the compression indication ([0074] the compressing module 706 can be configured to compress a portion of the data in response to the determination that the second device is configured to decompress the data; [0075] the transmitting module 708 can be configured to transmit the data, in an uncompressed state, from the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Panigrahi’s method with Wang’s method so that the receiving device is able to receive and process the data correctly with the compatible compression settings. Thus, better performance and efficiency of data transmission can be achieved with lower data error rates and fewer retransmissions.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadegar et al. (US Patent No. 8,798,383) teaches method of adaptive structure-driven compression over ultra-low bandwidth data links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413